 THE ROSE EXTERMINATOR CO. OF NORTHERN CALIF.59The Rose Exterminator Company of Northern California, Inc.'andBrotherhood of Teamsters&Auto Truck Drivers, Local70, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America, PetitionerNorthern California Structural Pest Control Operators Associa-tionandApartment,Motel,Hotel and Elevator OperatorsUnion,Local 14, Building Service Employees InternationalUnion,AFL-CIO,Petitioner.Cases Nos. 20-RC,-5274 and 20-RC-5302.June 25, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions 2 duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Natalie Allen, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thesecasesto a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act in Case No. 20-RC-5302,but no such question exists in Case No. 20-RC-5274 for the reasons setforth below.4.The appropriate unit :Case No. 20-RC-5274:The Petitioner in this case, referred to hereinas Teamsters,' seeks a unit of pest control employees employed byRose Exterminator at its Oakland, California, branch.Rose Extermi-nator is a California corporation engaged in the sale of pest control'The name of this Employer,referred to herein as Rose Exterminator,appears asamended at the hearing.The Employer in Case No.20-RC-5302 is referred to herein asNorthern California Association.2After the hearing on the petition in Case No 20-RC-5274 had closed,the petition inCase No 20-RC-5302 was filed.The record in the first case was thereupon reopened andthe cases were consolidated for shearing.3The Petitioner in Case No. 20-RC-5302 is referred to herein as Building ServiceEachPetitioner has intervened in the other's case,and Industrial Carpenters Local 2565,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, referred to herein asCarpenters,has intervened in Case No.20-RC-5274 to protect its contractual interest inthe termite control employees employed by employer-members of Northern CaliforniaAssociation143 NLRB No. 5. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices, employing termite control employees, who are represented bythe Carpenters, and pest control employees. It has approximately 30pest control employees.Of these, 13 are working out of the Oaklandbranch; 7 are at branches in San Mateo, San Jose, Mann County, andSanta Rosa; and the remainder are at the main establishment in SanFrancisco.Its pest control employees are unrepresented except forthose in San Francisco, who are covered by a contract between Build-ing Service and United Pest Control Employers Association, hereincalled United Association.The Oakland branch sought by Teamsters is under the immediatesupervision of a service manager, who makes the daily work assign-ments.The Oakland service manager is under the direction of theCompany's assistant manager, who is stationed in San Francisco, butgoes to the Oakland branch frequently and spends a large part ofhis time directly supervising the work of the Oakland pest controlemployees.The San Francisco office has general control over laborpolicies for all the branch operations, and the San Francisco managerand assistant manager conduct independent investigations of a branchservicemanager's recommendations affecting employee status.Theemployees at all branches have similar job duties and the same condi-tions of employment, which conform with the multiemployer agree-ment between United Association and Building Service covering theSan Francisco employees.On the basis of the entire record, and particularly in view of thelimited authority of the service manager at the Oakland branch, thesubstantial integration of the Oakland branch with other brancheswhich are not sought, the identity of duties, functions, and benefits ofall the pest control employees of this Employer, we find that the re-quested unit lacks sufficient separate identity and functional cohesive-ness to constitute an appropriate unit, and that it does not meet thetests of a residual unit.Accordingly, we find that the requested unit isinappropriate.We shall therefore grant the motion by Building Serv-ice to dismiss the petition in this case.Case No. 20-RC-5302:Building Service seeks a unit of pest controlemployees of all members of Northern California Association employ-ing such employees, excluding those in San Francisco who are alreadycovered by its contract with United Association.4Northern Cali-fornia Association, an informal association of 38 companies engagedin pest and termite control work, has bargained for several years withthe Carpenters for the termite control employees of its members.*The six members of United Association are : American Marine Fumigating Company ;Crane Pest Control ; Montgomery Pest Control Company ; Paramount Pest Control Service ;Rose Exterminator Company ; and Terminix of Northern California, Inc.Neither American Marine nor Crane employs pest control employees outside of SanFrancisco. THE ROSE EXTERMINATOR CO. OF NORTHERN CALIF.61Seven of its members employ pest control employees; 1 four e employthem both in and outside of San Francisco, and three 7 only outsideSan Francisco.The unit sought by Building Service includes all the unrepresentedpest control employees employed by members of Northern CaliforniaAssociation.Building Service and Northern California Associationagree on the appropriateness of bargaining on a multiemployer basis,and are in complete agreement as to the composition of the unit and invirtually complete agreement as to the scope of the unit.8According-ly, on the basis of their agreement,9 of the fact that no union seeks torepresent a smaller appropriate unit, and upon the entire record, wefind that the following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b)of the Act :10All pest control employees and shopmen employed by members ofthe Northern California Structural Pest Control Operators Associa-tion, excluding those pest control employees and shopmen covered inthe agreement between United Pest Control Employers Associationand Apartment, Motel, Hotel and Elevator Operators Union, Local 14,Building Service Employees International Union, AFL-CIO ; exclud-ing also all service employees performing termite control duties, sales-men, supervisors, inspectors, office clerical employees, tree sprayers,janitors, guards, and watchmen as defined in the Act."[The Board dismissed the petition in Case No. 20-RC-5274.][Text of Direction of Election omitted from publication.]5 The seven members of Northern California Association employing pest control employeesare: Ailing House Pest Service ; Gring Termite Control ; Montgomery Pest Control Com-pany ; Paramount Pest Control Service ; Rose Exterminator Company ; Terminix of North-ern California,Inc. ; and Western Exterminator Co.These members have not executedany formal authorization to Northern California Association to bargain for pest controlemployees,but have indicated their willingness generally to participate in multiemployerbargainingthrough thisassociation.oMontgomery,Paramount,Rose, and Terminix.7Ailing, Gring,and Western.8Building Service described the unit as including pest control employees of members ofNorthern California Association other than those in San Francisco,while the Associationdescribed it as covering specific counties surrounding San Francisco Bay. In fact, how-ever, the only difference between them was as to the one pest control employee employedby Paramount at its Eureka branch.As he would be the only one left unrepresented inthe geographical area, we shall include this employee in the unit found herein to beappropriateoWestern Association of Engineers,etc.,101 NLRB 6410 The motion of Teamsters to dismiss the petition of Building Service is,therefore,hereby denied.n Although it appears that no shopmen are at present employed in the area here in-volved,they are included in the unit as the parties agreed to their inclusion and as thiscategory is included in the Building Service-United Association agreement covering pestcontrol employees in San Francisco.While the unit agreed to excluded"clerical employees,"and the record does not indicatewhether there are any plant clerical employees,we have, in accord with the usual Boardpractice,described the excluded category as office clerical employees.